DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 08/25/2021 has been entered. Claims 1-8 remain pending in the application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the structures are of too low resolution to be clearly legible.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2014/0225088) (Hwang) in view of Chae et al (WO 2014104545) (Chae) .
In reference to claims 1-2, Hwang teaches a compounds of chemical formula 1 as shown below [0024] 

    PNG
    media_image1.png
    188
    360
    media_image1.png
    Greyscale

for example wherein in the formula 1 Y1, Y3 and Y4 are each CH, ring A is benzene, Y2 is N, L1, L2 and L3 are each a direct bond, Ar1 and Ar2 are each phenyl and the bond L2 is a 3,1 bond. 

Hwang discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula 1 Y1, Y3 and Y4 are each CH, ring A is benzene, Y2 is N, L1, L2 and L3 are each a direct bond, Ar1 and Ar2 are each phenyl and the bond L2 is a 3,1 bond for example a compound A-98 as shown above except wherein the bond L2 is a 3,1 bond instead of a 3,2 bond. Each of the disclosed substituents from the substituent groups of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compound of chemical formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of chemical formula 1 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Hwang does not expressly teach that the azacarbazole group is bound to the carbazole group on the ring comprising the nitrogen atom at the claimed position on the azacarbazole. 

It is noted that these differences are merely positional isomers. Hwang teaches variability in the position of the linking in the formula 1. 

With respect to the difference, Chae teaches compounds of formula comprising azacarabzoles and carbazoles bonded wherein the nitrogen is at various positions in the azacarbazole as shown below as alternatives (Chae Claim 6). 

    PNG
    media_image2.png
    260
    257
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    494
    571
    media_image3.png
    Greyscale

Chae and Hwang are directed to compounds that overlap significantly in scope, including multiple identical compounds taught as part of each disclosure. 

Hwang in view of Chea teaches variability in the position of the linking in the formula 1, exemplifies compounds with multiple positional isomers for this bonding, and demonstrates that such positional isomers have similar properties when used in a device (see e.g. example compounds A1 and A2 that show the same structures with different positional isomers, see Tables 1 and 2 of Chea). Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 1: Reads on formula 4-10, wherein A and B are each phenyl, Y7 is N and each other Y# is CH.
For Claim 2: Reads on 1-17-4.

In reference to claims 3-4, Hwang in view of Chae teaches the compound of chemical formula 1 as described above for claim 1 and Hwang further teaches an organic optoelectronic device comprising the material [0091] that is, e.g. an organic light emitting diode or an organic solar cell [0092] wherein the device comprises at least an anode, a cathode and at least one organic thin layer disposed between the anode and the cathode [0093] including an emission layer [0094] wherein the emission layer comprises the compound [0095].  

Given that Hwang discloses the device structure that encompasses the presently claimed device, including an OLED or organic solar cell comprising an anode, cathode, and emission layer including the compound , it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use device structure, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

In reference to claim 6, Hwang in view of Chae teaches the device as described above for claim 3 and further teaches that the organic thin film layer is formed by a wet coating method such as spin coating [0247]. The selection of the known method of spin coating would have been obvious to the ordinarily skilled artisan, particularly in light of the teachings of Hwang. 

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Chae as applied to claim 3 above and further in view of Matsudate et al (US 20050236970).

In reference to claims 7 and 8, Hwang teaches an organic electroluminescent device as described above for claim 3. Hwang further teaches that the device is used in an organic light emitting diode (reads on an organic light emitting element) that is further used in a display (Hwang title, [0003] [0023] [0097] etc.). 

Hwang does not expressly teach the structure of the display including a controller for driving the display device. 

With respect to the difference, Matsudate teaches an organic electroluminescent (EL) display (Matsudate [0006]; [0010]) (corresponds to a display device) that has the light-emitting mechanism configuring an organic EL device (Matsudate [0006]; [0010]) wherein the display comprises a modified power line which drives the organic EL display by controlling the voltage to not decrease more than 1.5V (Matsudate [0060]) (corresponds to a controller driving the display device). Matsudate further teaches that the display device is a high quality self-emitting display with accuracy for every pixel (Matsudate [0017]).

In light of the motivation of using the display device structure as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device structure as described by Matsudate in the display described by Hwang in order to yield a high quality self-emitting display with accuracy for every pixel and thereby arrive at the claimed invention. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Chae as applied to claim 3 above, and further in view of Lee et al (US 20070222368) (Lee).

In reference to claim 5, Hwang in view of Chae teaches an organic electroluminescent device as described above for claim 3. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang title, [0003] [0023] [0097] etc.). 

Hwang does not expressly teach the presence of a light efficiency improving layer on one surface of an electrode opposite to the organic material layer. 

With respect to the difference, Lee teaches a display device structure including an organic light emitting device wherein the anode, or pixel electrode 170, is formed on a light efficiency improving layer 160 and the light emitting layers 192 and other layers are formed on the anode (Lee [0072] Fig 6.). Lee further teaches that the light efficiency improving layer 160 achieves more uniform light emitting efficiency and/or color purity throughout the entire display (Lee [0086]).

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Lee in order to provide a display with more uniform light emitting efficiency and/or color purity and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.

In reference to the outstanding rejections under 35 USC 103 as obvious over Hwang in view of Chae, Applicant argues that as amended, the claimed compounds differ from those of the prior art by the position of their connection. This argument has been fully considered but not found convincing. The prior art of record teaches variable positions for the connection are possible and demonstrates that such variation leads to predictably suitable material properties for the purpose of preparing organic electronic devices. In the absence of unexpected results demonstrating the criticality of the positional isomers claimed, the selection of positional isomers is considered obvious to the ordinarily skilled artisan in light of the prior art of record.  

Applicant points to a compound of Chae that comprises nitrogen atoms in multiple rings of a carbazole. It is unclear how this is critical to applicant’s arguments as this compound is not relied upon in the outstanding rejections and the instant claims do not allow for the inclusion  of nitrogen atoms in both 6 membered rings of the azacarbazole. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786